EXHIBIT (d)(2)(N) Accelerated Benefits Rider THE UNION CENTRAL LIFE INSURANCE COMPANY Cincinnati, Ohio (the "Company") ACCELERATED BENEFITS RIDER BENEFIT. The Company will pay an accelerated benefit (hereafter called "benefit") if the insured is terminally ill subject to the provisions of this rider. The benefit that the owner may receive is 50% of the death benefit of the policy, including paid-up additions and term insurance riders. The Company will pay the benefit as a lump sum. The Company may make payments other than as a lump sum at the owner's request. The benefit will first be used to repay any outstanding policy loans and unpaid loan interest. The Company will treat the benefit plus accrued interest as a lien against the death proceeds. The owner's access to the net surrender value of this policy through loans and partial or full surrenders is limited to the excess of the net surrender value over the paid out benefit and accrued interest on that benefit.
